Name: 90/56/EEC: Commission Decision of 22 January 1990 relating to applications for reimbursement under Decision 80/1096/EEC introducing Community financial measures for the eradication of classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  economic policy;  environmental policy;  agricultural activity;  financial institutions and credit;  means of agricultural production
 Date Published: 1990-02-13

 Avis juridique important|31990D005690/56/EEC: Commission Decision of 22 January 1990 relating to applications for reimbursement under Decision 80/1096/EEC introducing Community financial measures for the eradication of classical swine fever Official Journal L 039 , 13/02/1990 P. 0025 - 0031 Finnish special edition: Chapter 3 Volume 32 P. 0025 Swedish special edition: Chapter 3 Volume 32 P. 0025 *****COMMISSION DECISION of 22 January 1990 relating to applications for reimbursement under Decision 80/1096/EEC introducing Community financial measures for the eradication of classical swine fever (90/56/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (1), as last amended by Decision 87/488/EEC (2), and in particular Article 4 (3) thereof, Whereas reimbursement applications sent in relation to the aid schemes provided for in Article 3 (2) and (2a) of Decision 80/1096/EEC must include certain items of information which should be set out in an identical manner by Member States so as to facilitate verification of their compliance with that Decision and with the Commission decisions approving the national eradication plans and to facilitate the decision-making process in respect thereof; Whereas, for the purposes of effective verification, Member States must keep the documentary evidence at the disposal of the Commission for a sufficiently long period of time; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The reimbursement applications drawn up by the Member States pursuant to Article 4 of Decision 80/1096/EEC must be submitted in accordance with the tables given in the Annexes to this Decision. Article 2 Member States shall, for a period of three years from completion of the programme, keep on file at the disposal of the Commission the supporting documents or certified copies thereof in their possession, on the basis of which their applications for reimbursement were drawn up. Article 3 Commission Decision 82/690/EEC (3) is hereby repealed. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 5. (2) OJ No L 280, 3. 10. 1987, p. 26. (3) OJ No L 289, 13. 10. 1982, p. 28. ANNEX I APPLICATION FOR REIMBURSEMENT UNDER ARTICLE 4 (1) OF DECISION 80/1096/EEC CONCERNING THE ERADICATION OF CLASSICAL SWINE FEVER 1.2 // Member State: // Year: // Commencement of original scheme: // // Commencement of any supplementary measures: // Summary 1.2.3 // // // // Nature of operation // Expenditure by the Member State // Total costs chargeable to the Community // // // // Compensation of owners for slaughter and destruction of animals (Total of Annex II) // // // Compensation of owners for slaughter and destruction of animals (Total of Annexes VI and VII) // // // // // // Vaccinations (Total of Annexes III and IV) // // // Vaccinations (Total of Annexes VIII and IX) // // // // // // Detection: samples examined in laboratories (Total of Annex V) // // // Detection: samples examined in laboratories (Total of Annex X) // // // // // // Total // // // // // ANNEX II 1.2.3 // Member State: // // Year: Compensation of owners for slaughter and destruction of animals (Article 3 (2) (a) of Decision 80/1096/EEC) 1.2.3.4.5 // Administrative unit // Number of holdings concerned // Number of animals slaughtered // Expenditure by Member State // Costs chargeable to the Community // // // // // // // // // // // Total // // // // // // // // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Council Directives 80/217/EEC (1) and 80/1095/EEC (2) and Decision 80/1096/EEC. (Stamp and signature of the competent authority) (1) OJ No L 47, 21. 2. 1980, p. 11. (2) OJ No L 325, 1. 12. 1980, p. 1. ANNEX III 1.2.3 // Member State: // // Year: Emergency vaccinations (Article 3 (2) (b) of Decision 80/1096/EEC) 1.2.3.4 // Administrative unit // Number of doses of vaccine used // Expenditure by Member State // Costs chargeable to the Community // // // // // // // // // Total // // // // // // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directives 80/217/EEC and 80/1095/EEC and Decision 80/1096/EEC. (Stamp and signature of the competent authority) ANNEX IV 1.2.3 // Member State: // // Year: Vaccinations carried out in certain given regions (Article 3 (2) (c) of Decision 80/1096/EEC) 1.2.3.4 // Administrative unit // Number of doses of vaccine used // Expenditure by Member State // Costs chargeable to the Community // // // // // // // // // Total // // // // // // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directives 80/217/EEC and 80/1095/EEC and Decision 80/1096/EEC. (Stamp and signature of the competent authority) ANNEX V 1.2.3 // Member State: // // Year: Samples examined in laboratories for detection purposes (Article 3 (2) (d) of Decision 80/1096/EEC) 1.2.3.4 // Administrative unit // Number of doses of vaccine used // Expenditure by Member State // Costs chargeable to the Community // // // // // // // // // Total // // // // // // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directives 80/217/EEC and 80/1095/EEC and Decision 80/1096/EEC. (Stamp and signature of the competent authority) ANNEX VI 1.2.3 // Member State: // // Year: Compensation of owners for slaughter and destruction of animals (Article 3 (2a) (a) of Decision 80/1096/EEC) 1.2.3.4.5 // Administrative unit // Number of holdings concerned // Number of animals slaughtered // Expenditure by Member State // Costs chargeable to the Community // // // // // // // // // // // Total // // // // // // // // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Council Directives 80/217/EEC and 80/1095/EEC and Decision 80/1096/EEC). (Stamp and signature of the competent authority) ANNEX VII 1.2.3 // Member State: // // Year: Compensation of owners for slaughter and destruction of animals (Article 3 (2a) (b) of Decision 80/1096/EEC) 1.2.3.4.5 // Administrative unit // Number of holdings concerned // Number of animals slaughtered // Expenditure by Member State // Costs chargeable to the Community // // // // // // // // // // // Total // // // // // // // // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directives 80/217/EEC and 80/1095/EEC and Decision 80/1096/EEC). (Stamp and signature of the competent authority) ANNEX VIII 1.2.3 // Member State: // // Year: Emergency vaccinations (Article 3 (2a) (c) of Decision 80/1096/EEC) Type A = pursuant to first indent. Type B = pursuant to second indent. Type C = pursuant to third indent. Type D = pursuant to fourth indent. 1.2.3.4.5 // // // // // // Administrative unit // Number of doses of vaccine used // Type // Expenditure by Member State // Costs chargeable to the Community // // // // // // // // // // // Total // // // // // // // // // It is confirmed that the above measures were adopted under the plan or meaures approved by the Commission and in accordance with the detailed rules of application of Directives 80/217/EEC and 80/1095/EEC and Decision 80/1096/EEC. (Stamp and signature of the competent) ANNEX IX 1.2.3 // Member State: // // Year: Vaccinations carried out in certain given regions (Article 3 (2a) (d) of Decision 80/1096/EEC) 1.2.3.4 // // // // // Administrative unit // Number of doses of vaccine used // Expenditure by Member State // Costs chargeable to the Community // // // // // // // // // Total // // // // // // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directives 80/217/EEC and 80/1095/EEC and Decision 80/1096/EEC. (Stamp and signature of the competent authority) ANNEX X 1.2.3 // Member State: // // Year: Samples examined in laboratories for detection purposes (Article 3 (2a) (e) of Decision 80/1096/EEC) Type A = In connection with screening tests for classical swine-fever carried out with a view to deter-mining holdings or regions which are officially swine-fever free. Type B = In connection with tests carried out with a view to ascertaining the persistance of the swine-fever virus in holdings or regions in which vaccination against swine fever is performed. Type C = In connection with tests carried out in order to diagnose the disease. 1.2.3.4.5 // // // // // // Administrative unit // Number of samples examined // Type // Expenditure by Member State // Costs chargeable to the Community // // // // // // // // // // // Total // // // // // // // // // It is confirmed that the above measures were adopted under the plan or measures approved by the Commission and in accordance with the detailed rules of application of Directives 80/217/EEC and 80/1095/EEC and Decision 80/1096/EEC. (Stamp and signature of the competent authority) ANNEX XI APPLICATION FOR REIMBURSEMENT UNDER DECISION 80/1096/EEC 1.2.3 // Member State: // // Year: Sums recovered (1) 1.2.3.4.5 // Administrative unit // Compensation of owners // Vaccinations // Detection // Total // // // // // // // // // // // Total // // // // // // // // // (1) The submission of this table does not dispense those concerned from sending in the documents referred to in Articles 3 and 5 of Council Regulation (EEC) No 283/72 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field. Where, therefore, the recovery concerns a case of irregularity communicated under the above Regulation, the code number under which the case was reported must be given. (Stamp and signature of the competent authority)